UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-31341 Platinum Underwriters Holdings, Ltd. (Exact name of registrant as specified in its charter) Bermuda 98-0416483 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) The Belvedere Building 69 Pitts Bay Road Pembroke, Bermuda HM 08 (Address of principal executive offices) (Zip Code) (441) 295-7195 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X The registrant had 31,756,951 common shares, par value $0.01 per share, outstanding as of April 18, 2013. PLATINUM UNDERWRITERS HOLDINGS, LTD. TABLE OF CONTENTS Page PART I–FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2013 (Unaudited) and December 31, 2012 1 Consolidated Statements of Operations for the Three Months Ended March 31, 2013 and 2012 (Unaudited) 2 Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2013 and 2012 (Unaudited) 3 Consolidated Statements of Shareholders’ Equity for the Three Months Ended March 31, 2013 and 2012 (Unaudited) 4 Consolidated Statements of Cash Flows forthe Three Months Ended March 31, 2013 and 2012 (Unaudited) 5 Notes to Consolidated Financial Statements for the Three Months Ended March 31, 2013 and 2012 (Unaudited) 6 Item 2.
